Marston, C. J.
There was no error in sustaining the objection made to the question asked the witness Fecht on cross-examination. Bissell v. Starr 32 Mich. 299.
*338Tbe court very properly denied defendant, during tbe trial, tbe privilege of tben interposing tbe plea of tbe statute of limitations in defence of tbe plaintiffs claim. To bave permitted tliis under the circumstances would bave been gross injustice to tbe plaintiff
There was evidence tending to show that Marx bad collected this money. Tbe case was fairly submitted and tbe judgment must be affirmed with costs.
Tbe other Justices concurred.